DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/13/2019, 07/18/2019, 12/10/2019, 02/20/2020, and 08/19/2020 have been considered by the examiner.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schlueter (US 20190193829 A1), in view of TenHouten et al. (US 20200114573 A1).
Regarding claims 1 and 11, Schlueter teaches “the printing of three-dimensional geometries in the aviation industry” (which reads upon “a method of forming [an airplane part], comprising”, as recited in the instant claim; paragraph [0002]).  Schlueter teaches that “instead of producing the additional installation spaces, such as cabins etc., by means of formers and stringers, and then providing receiving points for equipment and lines (electric leads and fuel or hydraulic lines or mechanical control cables), and subsequently installing aerodynamically acting outer and inner skins of the aircraft, a monolithic structure is now designed and produced by means of 3-D printing to perform the specified functions at the corresponding installation point” (which reads upon “forming at least one of a partial upper skin, a partial lower skin, and a partial support network using an additive manufacturing process”, as recited in instant claim 1; which reads upon “forming at least one of a full size upper skin, a full size lower skin, and a full size support networking using the additive manufacturing process”, as recited in instant claim 11; paragraph [0040], see also paragraph [0064]; “a first monolithic structural component 11 forms the outer skin of the fuselage and the 
Schlueter is silent regarding a rotor blade.  
TenHouten is similarly concerned with custom panels for use in transport structures and the manufacture thereof (paragraph [0009]).  TenHouten teaches that “additively manufactured (AM) composite structures such as panels for use in transport structures or other mechanized assemblies” (abstract).  TenHouten teaches that “one or more values such as strength, stiffness, density, energy absorption, ductility, etc. may be optimized in a single AM core to vary across the AM core in one or more directions for supporting expected load conditions” (abstract).  TenHouten teaches that “the AM core may be used in a composite structure such as, for example a rotor blade or a vehicle component” (abstract).  

Regarding claims 2 and 12-14, modified Schlueter teaches the methods of claim 1 and claim 11 as stated above.  Schlueter teaches that “the basic structure of the aircraft can be formed either by a single monolithic structural component which already has a predetermined shape and different receptacles for aircraft systems or, alternatively, from a plurality of monolithic structural components which, as a whole, form the basic structure of the aircraft and wherein each individual monolithic structural component of the plurality of monolithic structural components has a specific shape and has receptacles for corresponding aircraft systems” (which reads upon “forming a first receptacle surface in at least one of the partial upper skin, the partial lower skin, and the partial support network”, as recited in instant claim 2; paragraph [0020]; a receptacle inherently has a surface).  Schlueter teaches that “a receptacle 21 in the form of an opening in monolithic structural component 11, into which the fuel nozzle is embedded as an aircraft system 20, is provided” (which reads upon “wherein the first receptacle is partially through at least one of the full size upper skin, the full size lower skin, and the 
Regarding claims 3-10, modified Schlueter teaches the method of claim 1 as stated above.  Schlueter teaches that “the aircraft system can be integrated into the monolithic structural component or embedded therein” (which reads upon claims 3-5 paragraph [0016]).  Schlueter teaches that “the aircraft system can be a control unit, such as an actuator or a drive for controlling control surfaces of the aircraft” (paragraph [0017]).  Schlueter teaches that “the aircraft system can also be a lead for supplying such control units with electric energy, hydraulic energy or data, the monolithic structural component into which such leads or control units are integrated thus representing an installation space for a corresponding function, that is to say a control function or a transmission function” (which reads upon claims 6-10; paragraph [0017]; control unit reads on the first electronic component; a lead for supplying such control units with electric energy, hydraulic energy or data reads on the second electronic component; the leads must be connected in order to supply the control units).  
Regarding claim 15, modified Schlueter teaches the method of claim 1 as stated above.  Schlueter teaches that “a three-dimensional printing method can be understood to mean a 3-D printing method such as “additive layer manufacturing” (ALM), in which a finished product is produced by means of laser technology and powdered material” (which reads upon “three-dimensional printing”, as recited in the instant claim; paragraph [0011]).  
Regarding claim 16, modified Schlueter teaches the method of claim 1 as stated above.  Schlueter teaches that “the aircraft system can also be a lead for supplying such control units with electric energy, hydraulic energy or data” (which reads upon “an electric wire”, as recited in the instant claim; paragraph [0017]).  
Regarding claim 17, modified Schlueter teaches the method of claim 1 as stated above.  Schlueter teaches that “the aircraft system can be a control unit, such as an actuator or a drive for controlling control surfaces of the aircraft” (which reads upon “actuator”, as recited in the instant claim; paragraph [0017]).  
Regarding claim 18, Schlueter teaches “the printing of three-dimensional geometries in the aviation industry” (which reads upon “a method of forming [an airplane part], comprising”, as recited in the instant claim; paragraph [0002]).  Schlueter teaches that “instead of producing the additional installation spaces, such as cabins etc., by means of formers and stringers, and then providing receiving points for equipment and lines (electric leads and fuel or hydraulic lines or mechanical control cables), and subsequently installing aerodynamically acting outer and inner skins of the aircraft, a monolithic structure is now designed and produced by means of 3-D printing to perform the specified functions at the corresponding installation point” (which reads upon nonpositive joint reads on the first locating receptacle).  Schlueter teaches that “a screwed joint, a riveted joint, a bolted joint or a pin joint are likewise possible as fixing elements” (paragraph [0033]).  Schlueter teaches that “a combination of the types of joint mentioned can also be considered for fixing the monolithic structural component or 
Schlueter is silent regarding a rotor blade.  
TenHouten is similarly concerned with custom panels for use in transport structures and the manufacture thereof (paragraph [0009]).  TenHouten teaches that “additively manufactured (AM) composite structures such as panels for use in transport structures or other mechanized assemblies” (abstract).  TenHouten teaches that “one or more values such as strength, stiffness, density, energy absorption, ductility, etc. may be optimized in a single AM core to vary across the AM core in one or more directions for supporting expected load conditions” (abstract).  TenHouten teaches that “the AM core may be used in a composite structure such as, for example a rotor blade or a vehicle component” (abstract).  
Schlueter uses additive manufacturing to make airplanes and airplane parts.  TenHouten teaches that additive manufacturing is a known manufacturing technique which is able to improve the strength, stiffness, density, energy absorption, ductility, etc. and is suitable for the manufacturing of rotor blades.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component of Schlueter to be a rotor blade, as taught by TenHouten to optimize in one or more 
Regarding claims 19-20, the limitation “blade feature” in claim 20 is interpreted as an aperture for a fastener, see instant specification, paragraph [0069], modified Schlueter teaches the method of claim 18 as stated above.  Schlueter teaches that “a screwed joint, a riveted joint, a bolted joint or a pin joint are likewise possible as fixing elements” (paragraph [0033]).  TenHouten teaches “wherein the additively manufacturing the AM core comprises including, at or near a core boundary, a connecting feature configured to fixably mate with a corresponding connecting feature or fastener coupled to another structure” (claim 55).  TenHouten teaches that “the optimized panel sections may be configured to include protrusions, sliding features, fasteners, and other mechanisms that enable adjacent panel sections to lock together at fixed angles” (paragraph [0044]).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA JANSSEN/Examiner, Art Unit 1733